PER CURIAM:
Frederick Green seeks to appeal the district court’s order adopting the magistrate judge’s report and recommendation and denying his motion for a temporary restraining order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Green seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Employees, 473 U.S. 1301, 1303-04, 105 S.Ct. *6953467, 87 L.Ed.2d 603 (1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973). Accordingly, we deny Green’s motion to expedite the appeal, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED